Appellants were convicted in the Superior Court of Riverside County of the offense of contributing to the delinquency of minors. The verdict of conviction was returned on June 22, 1932, and the court fixed June 27, 1932, as the date on which judgment would be pronounced. On the last-mentioned date appellants presented to the trial court a motion for new trial, which motion was then and there denied. Thereupon, on said June 27, 1932, judgment was pronounced. A motion for arrest of judgment was then on said date made by appellants and denied by the court. Thereupon, on said June 27, 1932, appellants filed written notice that they appealed from the court's order denying their motion for a new trial and from the judgment rendered as aforesaid. On July 8, 1932, appellants filed a statement of their grounds for appeal and a demand for a *Page 94 
transcript of the reporter's notes. [1] Respondent moves to dismiss the appeal for the reason that the statement of grounds of appeal and demand for transcript was not filed within the time required by the provisions of section 7 of rule II of the Rules for the Supreme Court and District Courts of Appeal. The aforementioned section of said rule requires an appellant to file a statement of the grounds of appeal and demand for transcript within five days after giving notice of appeal. The rule further provides that if the application is not filed within the time provided, "the appeal shall be dismissed". Since the statement and application of appellants was not filed until more than five days had elapsed after they had filed their notice of appeal, it follows that respondent's motion must be granted (People v.Schroeder, 112 Cal.App. 550 [297 P. 105]; People v.Rutledge, 114 Cal.App. 728 [300 P. 828]; People v.Sullivan, 123 Cal.App. 436 [11 P.2d 420]).
It is therefore ordered that the appeal herein be and the same is hereby dismissed.
Barnard, P.J., and Marks, J., concurred.